Case 18-55697-lrc   Doc 197    Filed 07/12/19 Entered 07/12/19 12:49:27      Desc Main
                               Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 12, 2019

                                                           _____________________________________
                                                                      Lisa Ritchey Craig
                                                                 U.S. Bankruptcy Court Judge

 _______________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN THE MATTER OF:                       :     CASE NUMBERS
                                        :
CASSANDRA JOHNSON LANDRY,               :     18-55697-LRC
                                        :
                                        :     IN PROCEEDINGS UNDER
                                        :     CHAPTER 7 OF THE
      Debtor.                           :     BANKRUPTCY CODE

                                       ORDER

      Before the Court is the Request (the “Request”) for Administrative Hearing

Regarding 3547 Habersham at Northlake Bldg F, Tucker Georgia (the “Property”) (Doc.

177), filed by Cassandra Landry (“Debtor”).

      On December 13, 2018, King Group Mgmt, LLC and Sukhmani Investments, LLC

filed a motion for relief from the automatic stay, seeking permission to proceed with a

dispossessory proceeding in the Magistrate Court of DeKalb County with regard to the

Property. (Doc. 115, as amended by Doc. 117). Following a hearing held on January 10,
Case 18-55697-lrc    Doc 197     Filed 07/12/19 Entered 07/12/19 12:49:27     Desc Main
                                 Document      Page 2 of 3




2019, and concluded on January 22, 2019, the Court granted the motion for relief. See

Doc. 144 (“Movants may exercise their rights under state law to take possession of the

[P]roperty, including but not limited to allowing Movants to file a new dispossessory

action concerning the Property.”).

      On May 31, 2019, Debtor filed the Request, in which she seeks an “administrative

hearing” regarding the Property. The Request does not elaborate as to what information

or requests for relief the Court would consider at such a hearing, and no matters are

pending before the Court regarding the Property. It appears from the Request and the

various documents attached thereto that Debtor is asserting that a dispossessory

proceeding that was or is pending in the Magistrate Court of DeKalb County was or is

unlawful. This Court has no subject matter jurisdiction to make such a determination and,

therefore, any hearing on such assertions would be futile. Accordingly, Debtor’s request

for an administrative hearing is DENIED.

                                 END OF DOCUMENT

Distribution List


S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
                                           2
Case 18-55697-lrc     Doc 197   Filed 07/12/19 Entered 07/12/19 12:49:27   Desc Main
                                Document      Page 3 of 3




2964 Peachtree Road
Atlanta, GA 30305

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Gregory M. Taube
Nelson Mullins Riley & Scarborough, LLP
Suite 1700
201 17th Street, NW
Atlanta, GA 30363

David S. Klein
Rountree Leitman & Klein, LLC
Century Plaza I
2987 Clairmont Road
Suite 175
Atlanta, GA 30329

Lindsay P. S. Kolba
Office of the U.S. Trustee
Suite 362
75 Ted Turner Drive, S.W.
Atlanta, GA 30303




                                          3
